NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
  Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
  opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
  prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
  official text of the opinion.


In the Supreme Court of Georgia



                                                  Decided: June 1, 2022


                       S22A0414. HARRIS v. THE STATE.


      PETERSON, Justice.

      Quantavious Harris appeals his convictions for felony murder

and other charges stemming from the 2009 shooting death of

Stephen Anim. 1 This is his case’s second appearance at this Court.


      1 The crimes were committed on April 22, 2009. On August 14, 2009, a
Fulton County grand jury indicted Harris, along with Samuel Ellis, on charges
of malice murder, felony murder predicated on aggravated assault, aggravated
assault, attempted armed robbery, and possession of a firearm during the
commission of a felony. Harris was tried separately from Ellis in September
2011. The jury found Harris not guilty of malice murder, but guilty of all other
charges. The trial court sentenced Harris to serve life in prison for felony
murder, plus five years for attempted armed robbery consecutive to the felony
murder sentence and five years for the firearm count consecutive to the
attempted armed robbery sentence. (Ellis was convicted of malice murder and
other crimes at a separate May 2012 jury trial, receiving a life sentence for
murder and probation for other counts; we affirmed his convictions and
sentences. See Ellis v. State, 299 Ga. 645 (791 SE2d 16) (2016).) Harris filed a
motion for new trial on September 16, 2011; the motion was amended by new
counsel on February 17, 2015. After an evidentiary hearing, the trial court
granted the motion on May 5, 2015. On the State’s appeal, this Court reversed
that ruling in May 2017, remanding for consideration of the remaining grounds
in Harris’s motion for new trial. See State v. Harris, 301 Ga. 234 (799 SE2d
The trial court previously granted Harris’s motion for new trial on

the ground that his trial counsel had provided ineffective assistance

in failing to move to suppress certain text messages, but we

reversed. See State v. Harris, 301 Ga. 234 (799 SE2d 801) (2017).

Following remand for consideration of other issues raised in Harris’s

motion for new trial, Harris raised additional, new grounds for his

motion. The trial court addressed all of the issues presented and

denied the motion.

      Harris now appeals and raises a host of alleged errors by the

court at trial: (1) failing to stop the State from making improper

remarks in its closing argument; (2) instructing jurors that they

could be “influenced” by the notes of other jurors; (3) admitting

hearsay in the form of text messages that were insufficiently

authenticated; and (4) admitting evidence of his involvement in a

separate armed robbery. He also alleges instances of ineffective



801) (2017). Following another evidentiary hearing, the trial court denied the
motion for new trial on October 1, 2021. Harris filed a notice of appeal on
October 29, 2021, and an amended notice of appeal on November 1, 2021. His
case was docketed to this Court’s April 2022 term and submitted for a decision
on the briefs.
                                      2
assistance of trial counsel. Finally, he contends that the trial court

should have granted him a new trial based on newly discovered

evidence. The State argues that claims of trial court error and trial

counsel ineffectiveness that were not raised prior to our previous

remand are untimely. We agree that none of these claims were

properly within the scope of what the trial court was authorized to

consider on remand, and thus the trial court should not have

considered them. Accordingly, the ineffective assistance of counsel

claims are waived. Additionally, Harris’s newly discovered evidence

claim was not properly raised before the trial court and thus leaves

us nothing to review. But Harris’s claims of error by the trial court

at trial were not required to have been raised in the motion for new

trial in order for this Court to consider them now. Addressing those

claims, we conclude that (1) the claim about the State’s closing

argument was not preserved due to Harris’s failure to object at trial,

(2) the trial court did not plainly err in instructing jurors about the

use of their notes, (3) any abuse of discretion in admitting the text

messages was harmless, and (4) the trial court did not abuse its

                                  3
discretion in admitting the similar-transaction evidence. 2

      The evidence from Harris’s September 2011 trial was

recounted in the first appeal and included the following.

      [P]rior to his death, in the late evening of April 21, 2009,
      the victim, Stephen Anim, was in his taxicab at the H.E.
      Holmes MARTA station waiting for potential passengers.
      Also there were Harris and his friend [Samuel] Ellis[,]
      who approached another taxi driver and asked for a ride.
      The driver testified that the men were acting odd, even
      providing him with different destinations. Evidence was
      presented at trial that neither of the requested
      destinations provided to the first driver was where Harris
      or Ellis resided nor the location where the crime
      eventually occurred. After the first driver denied the men
      passage, they approached the victim’s cab and requested
      to be taken to Big Bethel Village, a retirement community
      where, again, neither Harris nor Ellis resided. However,
      the evidence showed that the neighborhood where Ellis
      was staying with Harris’ mother and younger brother was
      walking distance from Big Bethel Village via an
      inconspicuous cut-through.

      Approximately an hour later, Anim was found in the

      2  Harris also argues in a motion and in his appellate briefing that we
should remand this case for the trial court to consider evidence of a putative
post-sentencing plea deal on which the State has attempted to renege. But
Harris has not cited any relevant authority that would require the trial court
to withdraw its ruling on the motion for new trial and rule on the motion to
enforce the alleged plea deal. And a ruling on the motion to enforce the putative
deal does not appear to be necessary to deciding the appeal before us. Cf.
Erickson v. Hodges, 257 Ga. App. 144, 146 (570 SE2d 420) (2002) (remanding
after finding that the trial court’s summary judgment ruling was premature,
given pending discovery). The motion to remand is therefore denied.
                                       4
      driver’s seat of his taxicab sitting outside Big Bethel
      Village in Fulton County, Georgia. He had suffered a
      single gunshot wound to the back of his head, which was
      determined to be his cause of death. A .380 cartridge
      casing was recovered from the front passenger’s side floor
      of the taxi and a GPS unit and $700 were missing from
      the cab.

Harris, 301 Ga. at 238-239 (2).

      In a subsequent interview, Harris misled detectives regarding

his relationship with Ellis, gave conflicting statements, and made

various admissions, including that he sat behind the victim in his

taxicab immediately prior to his death and fled from the scene with

Ellis after Ellis shot the victim. See Harris, 301 Ga. at 239 (2).

Harris was later identified by photo lineup and in a surveillance

video recording as being at the H.E. Holmes MARTA station with

Ellis. See id. Cell phone tower data contradicted portions of the

timeline of events Harris provided to the police in his interview. See

id.

      The State introduced a series of text messages sent on April 21

and 22, 2009, to and from a phone number associated with Harris,

including messages sent from the number on the night of the murder

                                  5
indicating that the sender was about to rob and kill someone. The

jury also heard evidence that Harris had committed an armed

robbery and aggravated assault of a pizza delivery man seven

months prior to Anim’s shooting. See Harris, 301 Ga. at 239 (2).

     Following the trial court’s entry of judgment based on the jury’s

verdicts, Harris filed a timely motion for new trial through trial

counsel and amended the motion through new counsel more than

three years later, in February 2015. The initial one-page motion

raised only claims that the verdicts were contrary to the law and the

evidence and strongly against the weight of the evidence, that the

court erred in admitting hearsay, and that the court made

unspecified errors in its charge to the jury. The amended motion

added only claims of a merger error and that trial counsel had

provided ineffective assistance in failing to move to suppress the text

messages on the ground that they had been obtained without the

necessary warrants. Following an evidentiary hearing, the trial

court granted the motion in May 2015 on the ground of ineffective

assistance of counsel and concluded that, given this ruling, it need

                                  6
not consider the remaining issues raised by Harris.

      The State appealed, and in May 2017 we reversed. We

concluded that, although the evidence against Harris was not

overwhelming, there was not a reasonable probability that the

outcome of the trial would have been different without the

introduction of the text messages. We remanded the case “with

direction that the trial court consider the remaining grounds in

Harris’ motion for new trial.” Harris, 301 Ga. at 240 (2).

      In January 2018, on remand, the trial court entered an order

prepared by defense counsel “adopt[ing] the remittitur” of this Court

and merging the attempted armed robbery count into Harris’s felony

murder conviction. Nearly three years later, in December 2020,

Harris filed through new counsel what was styled a “Motion for

Ruling on Defendant’s Pending Motion for New Trial or in the

Alternative Motion for Out-of-Time Motion for New Trial.” 3 The

motion sought an evidentiary hearing on the pending motion for new


      The trial court did not treat the motion as seeking any out-of-time relief
      3

that might implicate our recent holding in Cook v. State, 2022 WL 779746,
2022 Ga. LEXIS 65 (Case No. S21A1270, decided Mar. 15, 2022).
                                       7
trial, requested additional time to “investigate additional grounds

and supplement [the] motion” before the hearing, and asserted

ineffective assistance of prior appellate counsel. Harris later filed a

brief in support of his request for a hearing that also asserted new

grounds for a new trial, including additional instances of ineffective

assistance of trial counsel, claims of trial court error, and a claim of

newly discovered evidence of innocence. Following an evidentiary

hearing in August 2021, the trial court entered an order denying the

motion for new trial, addressing the claims of error raised for the

first time on remand. Harris now appeals.

     1.    The State argues generally that Harris’s claims of error

by the trial court at trial and claims of ineffective assistance of trial

counsel are not properly before this Court because they were not

raised in Harris’s motion for new trial prior to remand. We agree

with the State that the trial court should not have considered these

claims. We also conclude that the trial court should not have

considered Harris’s claim for a new trial based on newly discovered

evidence. But Harris’s failure to raise the claims of trial court error

                                   8
in a motion for new trial prior to remand does not preclude this

Court from considering those claims.

       Our previous decision directed the trial court to “consider the

remaining grounds in Harris’s motion for new trial.” Harris, 301 Ga.

at 236-240 (2). OCGA § 5-6-10 provides that, upon remittitur of an

appellate court decision to the trial court, “[t]he decision and

direction shall be respected and carried into full effect in good faith

by the court below.” Given our direction in remanding the case, this

principle limited the trial court to considering the already raised

claims that remained undecided; “[f]or an appellate court to

authorize further action by the trial court requires a clear direction,

whether express or by necessary implication.” State v. Jackson, 295

Ga. 825, 828 (764 SE2d 395) (2014) (reversing the trial court’s grant

of a motion for new trial post-remand on a ground that had been

abandoned prior to the original ruling on the motion for new trial);

see also Akins v. State, 237 Ga. 826 (229 SE2d 645) (1976) (the trial

court properly refused to consider a motion for new trial filed after

this    Court   reversed    the   appellant’s   death   sentence    as

                                   9
unconstitutional with direction to enter a life sentence). This

limitation on the trial court’s power was jurisdictional. See Jackson,

295 Ga. at 827 (upon remittitur of this Court’s decision to the trial

court, “the lower court had no jurisdiction to entertain a newly filed

motion for new trial seeking to assert grounds that [the appellant]

had affirmatively waived and abandoned,” because such action was

not clearly authorized by this Court’s opinion (citation and

punctuation omitted)).

     Harris generally does not dispute that he failed to raise the

claims at issue prior to remand. Rather, he argues that the nature

of the Court’s remand meant that his motion for new trial was once

again pending. He correctly observes that generally a motion for new

trial “may be amended any time on or before the ruling thereon.”

OCGA § 5-5-40 (b). And he attempts to distinguish Jackson on the

basis that in that case, there was no direction in this Court’s opinion

for the trial court to take any further action. See 295 Ga. at 826-827

(“By reversing the trial court’s order granting new trial on the sole

ground ultimately pursued by Jackson, this Court’s previous opinion

                                  10
effectively held that the trial court should have denied the motion

for new trial.”). But although it is true that here, unlike in Jackson,

the remand authorized the trial court to take further action on the

case, that authorization was not unlimited. Here, this Court

remanded the case “with direction that the trial court consider the

remaining grounds in Harris’ motion for new trial.” Harris, 301 Ga.

at 240 (2) (emphasis added). The trial court’s authorization was

limited to resolving “the” remaining grounds raised by Harris that

the court previously had found it unnecessary to consider due to its

ruling that Harris had received ineffective assistance of counsel in

one particular respect. That authorization did not include

considering whatever new grounds in support of his motion for new

trial that Harris might also raise on remand. None of the claims that

Harris raises now on appeal — including claims of error by the trial

court at trial, claims of ineffective assistance of trial counsel, and a

claim for a new trial based on newly discovered evidence, as well as

a related evidentiary claim — were raised before the trial court prior

to remand. By considering those new claims of error in support of

                                  11
Harris’s motion for new trial, the trial court exceeded the scope of

its jurisdiction on remand.

     With respect to Harris’s claims of ineffective assistance of

counsel, Harris’s failure to present them to the trial court means

that they are waived. See Williamson v. State, 305 Ga. 889, 897 (4)

(827 SE2d 857) (2019) (claims of ineffective assistance of counsel not

raised at the earliest practicable moment are waived). They were

not raised prior to the State’s initial appeal, even though they could

have been, given that Harris had new counsel when he amended his

motion for new trial in February 2015. And the trial court was

without jurisdiction to consider his claims of ineffective assistance

of counsel when he raised them after remand. Thus, we cannot

consider them here.

     We cannot consider Harris’s claim for a new trial based on

newly    discovered   evidence,    either.   An   appellate    court’s

consideration of such a claim is dependent upon a trial court’s

having first considered the evidence and made particular findings of

fact, something the trial court lacked jurisdiction to do here given

                                  12
the limited scope of its authority on remand. See State v. Gates, 308

Ga. 238, 250 (3) (840 SE2d 437) (2020) (trial court’s factual findings

under Timberlake v. State, 246 Ga. 488 (271 SE2d 792) (1980), in

considering a request for new trial based on a claim of newly

discovered evidence, are reviewed for clear error, and its ultimate

ruling is reviewed for abuse of discretion); Drane v. State, 291 Ga.

298, 303-304 (3) (a) (728 SE2d 679) (2012) (noting that this Court

might have remanded the case for a clear finding on a Timberlake

factor “[w]ere there not an independently-sufficient basis” for it to

affirm the denial of a new trial based on newly discovered evidence).4


      4 Under some circumstances, newly discovered evidence may authorize
the grant of an extraordinary motion for new trial, which is exempt from the
rule requiring motions for new trial to be filed within 30 days of the entry of
the judgment. See Mitchum v. State, 306 Ga. 878, 880-882 (1) (a) (834 SE2d
65) (2019); OCGA § 5-5-40 (a). But Harris did not frame his claim before the
trial court as an extraordinary motion, raising the issue in what he styled a
“Brief in Support of Further Evidentiary Hearing on Amended Motion for New
Trial” and asking the trial court to “exercise its authority as the thirteenth
juror and reverse his conviction.” Nor did he attempt to show to the trial court
a good reason why he did not seek relief on his claim of newly discovered
evidence sooner. In a subsequent brief filed with the trial court, Harris insisted
that although he would be able to make the required showing in support of an
extraordinary motion were he to file one in the future, outlining briefly how he
would be able to satisfy the Timberlake factors, “he [was] not currently at the
extraordinary motion for new trial stage and, therefore, does not need to make
an extraordinary motion for new trial showing.” And in his brief before this

                                       13
And Harris discusses this enumeration of error only in terms of error

by the trial court in denying the motion for new trial, not in terms

of any particular error at trial.

      But the limited scope of what was properly before the trial

court on remand does not mean that this Court is foreclosed from

considering Harris’s claims about error by the trial court at trial.

OCGA § 5-5-40 (g) makes it plain that “[o]n appeal, a party shall not

be limited to the grounds urged in the motion [for new trial] or any

amendment thereof.” Harris’s failure to raise claims in his motion

for new trial does not preclude him from raising claims of trial court

error at trial now. Unlike Harris’s claim based on newly discovered

evidence, he frames these claims in terms of error at trial, not in

terms of error in denying the motion for new trial. Although this

Court generally lacks jurisdiction to consider a party’s second direct



Court, he again disclaims having raised his claim in an extraordinary motion,
saying that “[t]o the extent that this claim is more properly raised in an
extraordinary motion for new trial, [he] will pursue this claim if he is not
ultimately successful on this appeal.” We are particularly reticent to construe
Harris’s claim as being raised in an extraordinary motion for new trial given
that “only one such extraordinary motion shall be made or allowed.” OCGA §
5-5-41 (b).
                                      14
appeal, see Hall v. State, 304 Ga. 281, 284-285 (818 SE2d 527)

(2018), the prior appeal in this case was brought by the State after

Harris was granted a new trial; this appeal is his first opportunity

to raise claims of trial court error at trial before this Court. We thus

proceed to consider those claims of error.

     2.    Harris first argues that the trial court plainly erred in

failing to “stop” what he claims was an improper closing argument

by the State. In particular, the prosecutor stated that, “with each

piece of evidence,” Harris “sits here stripped naked of th[e]

presumption of innocence because the presumption don’t protect you

from the truth[.]” This issue is not preserved for review, as Harris

did not object at trial to the prosecutor’s remarks. See Moon v. State,

311 Ga. 421, 426 (4) (858 SE2d 18) (2021) (“[W]e do not review

unpreserved challenges to closing arguments in non-death penalty

cases, even for plain error.”).

     3.    Next, Harris argues that the trial court plainly erred in

instructing the jurors that they could be “influenced” by each other’s

notes. We disagree.

                                  15
      During its preliminary instructions to the jury, the trial court

told the jurors, “You can certainly be influenced or your memory

refreshed by yours or somebody else’s notes, but your own

recollection at the end of the day of what the evidence was is what

you should look to and weigh in your deliberations.” Harris did not

object to this instruction at trial, so we review it only for plain error

affecting his substantial rights. See Terry v. State, 291 Ga. 508, 509

(2) (731 SE2d 669) (2012). To constitute plain error, an error in a

jury instruction must have been obvious, among other things. See

id.

      Any error in the trial court’s instructions to the jurors about

their use of other jurors’ notes was not obvious, particularly given

that the instruction as a whole informed the jurors that their own

individual recollections of the evidence must ultimately control. See

Hill v. State, 310 Ga. 180, 187-188 (4) (850 SE2d 110) (2020) (no

deficient performance in failing to object to instruction that told

jurors they “may consider another juror’s notes to refresh your

memory,” because “[v]iewing the instructions as a whole, the trial

                                   16
court did not instruct the jurors to rely on each other’s notes”).

     4.   Harris also argues that the trial court abused its

discretion in admitting the text messages sent to and from a phone

number associated with him. We conclude that any abuse of

discretion in admitting the messages was harmless.

     The State presented text messages sent to and from a phone

number associated with Harris, through the testimony of a cell

phone company representative. Harris objected on authentication,

foundation, and hearsay grounds, suggesting that a party to the

conversations had to testify as to the identity of the participants.

The trial court admitted the messages, apparently under the

business records exception to the hearsay rule.

      On appeal, Harris discusses in particular eight of the text

messages that were admitted at trial: four sent from the number

associated with him and four sent to that number. The State appears

to defend admission of the text message sent from the number in

question on the basis that they constituted admissions by Harris and



                                  17
thus were exempt from the hearsay rule. 5 And the State argues that

to the extent that any of the messages sent to the number in

question were inadmissible hearsay, their admission was harmless.

But Harris argues that the State never established that the account

for the number belonged to him with “enough certainty to justify the

admission of this hearsay as an admission by a party opponent.” And

he argues that the text messages sent to that number were neither

necessary to provide context nor harmless.

     Because this case was tried before the 2013 effective date of our

current Evidence Code, the old Evidence Code applies. No one rule

of evidence in the old code governed authentication. See Ronald L.

Carlson & Michael Scott Carlson, Carlson on Evidence 563 (7th ed.

2021). But the general rule under the old and current codes is that

“documents from electronic sources . . . are subject to the same rules

of authentication as other more traditional documentary evidence

and may be authenticated through circumstantial evidence.”


     5  The Attorney General in his brief here cites former OCGA 24-3-31,
which provided that, with some exceptions, an “admission by a party to the
record shall be admissible in evidence when offered by the other side[.]”
                                   18
Blackledge v. State, 299 Ga. 385, 390-391 (4) (788 SE2d 353) (2016)

(citation and punctuation omitted); see also Burgess v. State, 292 Ga.

821, 823-824 (4) (742 SE2d 464) (2013) (holding circumstantial

evidence was sufficient to authenticate a document from an

electronic source).

     For electronic communications like text messages, there are

often two levels of authentication required: that a particular digital

device generated a particular communication, and that a particular

person was using the device at the time. See Pierce v. State, 302 Ga.

389, 395-396 (2) (a) (807 SE2d 425) (2017); see also Carlson on

Evidence 572 (“Generally, the foundation for the admissibility of

text messages has been held to comprise two components: (1)

whether the text messages were accurately transcribed; and (2) the

identity of who actually sent the text messages.”). As with other

evidentiary rulings, a trial court’s decision to admit a document over

an authentication objection is reviewed for an abuse of discretion.

See Blackledge, 299 Ga. at 391 (4).

     Here, the only issue that Harris disputes is whether there was

                                 19
sufficient proof that he used the number in question. There was

indeed sufficient circumstantial evidence to support a conclusion

that Harris used the number and sent the texts in question. A

detective testified that the number belonged to Harris, although he

did not testify how he knew that. The Metro PCS representative

testified that the name “Quan Woodard” was listed for the account

associated with that number, but that the company did not require

customer identification when an account was opened, as customers

pay by the month and no bills are sent. There was testimony that

Harris went by the nickname “Quan.” The Metro PCS records show

that on the day of the shooting, Harris’s number exchanged “I love

you” text messages with an account belonging to the maternal

grandmother of Harris’s child 6 and also received text messages from

an account belonging to Harris’s mother. Although the Metro PCS

records show that occasionally someone sent text messages from the

number while identifying the sender as “Handyman” (Ellis’s


      6 In our prior opinion, we said the texts from the account belonging to
the maternal grandmother were sent by her daughter, the mother of Harris’s
child and his off-and-on-again girlfriend. See Harris, 301 Ga. at 235 (1) n.6.
                                     20
nickname), none of those messages was among the obviously

incriminating messages outlined in Harris’s brief here. And several

other messages sent to the account, although not any of those

focused on by the parties here, were addressed to “Quan.” The

evidence associating Harris with the phone number in question was

sufficient to allow the admission of the texts sent by that number for

the jury’s consideration. See Hull v. State, 265 Ga. 757, 760-761 (6)

(462 SE2d 596) (1995) (ostensible notes between defendant and the

victim “were properly authenticated by the introduction of other

writings for comparison by the jury and by circumstantial evidence”

(emphasis supplied)), overruled on other grounds by Wall v. State,

269 Ga. 506, 509 (2) (500 SE2d 904) (1998).

      To the extent that some of the admitted messages sent to or

from Harris’s phone were not admissions by Harris and contained

assertions of fact such that they should have been excluded by the

hearsay rule, 7 their admission was harmless. The State may avoid


      7“[A]n utterance [that] is merely a part of the surrounding circumstances
of an occurrence” is “not offered to prove the fact asserted in the statement.

                                      21
reversal based on a nonconstitutional error by showing that it is

highly probable that the error did not contribute to the verdicts. See

Bannister v. State, 306 Ga. 289, 301 (5) (b) (830 SE2d 79) (2019). As

noted above, we concluded in our prior opinion in this case that any

deficient performance by counsel in failing to object to any of the text

messages on the ground that the necessary warrants were not

obtained did not create a reasonable probability of a different

outcome at trial, given the State’s limited use of the texts and the

general strength of the State’s case. See Harris, 301 Ga. at 240 (2).8

If all of the text messages put together, including the ones in which

Harris appeared to acknowledge his plans to rob and kill someone,




Proof of such statements is original evidence; it is not an exception to hearsay.”
Bundrage v. State, 265 Ga. 813, 814 (2) (462 SE2d 719) (1995) (citation and
punctuation omitted).
       8 We made that determination under a standard different than the one

that we would apply in considering whether a nonconstitutional error by the
trial court were harmless, which requires the State to show that it is highly
probable that the error did not contribute to the verdict. See State v. Lane, 308
Ga. 10, 21 (4) (838 SE2d 808) (2020) (comparing standard for prejudice from
deficient performance by counsel with standard for nonconstitutional harmless
error). But given our affirmative conclusion that the incriminating text
messages sent from Harris’s number were not erroneously admitted, we need
not rely on the overall strength of the State’s case without those messages in
determining whether admission of the other messages was harmless error.
                                       22
did not create a reasonable probability of a different outcome at trial,

it is highly probable that a less-incriminating subset of those

messages, sent by persons other than Harris, did not contribute to

the jury’s verdict. Any messages that were erroneously admitted

were harmless in the light of the properly admitted text messages

in which Harris appeared to acknowledge his plans to rob and kill

someone. See Felder v. State, 270 Ga. 641, 646 (8) (514 SE2d 416)

(1999) (erroneous admission of hearsay was harmless where jury

also heard much more inculpatory evidence in the form of

defendant’s own admission).

      5.    In another claim of evidentiary error, Harris argues that

the trial court erred by admitting evidence that he was involved in

a prior armed robbery and aggravated assault of a pizza delivery

man. 9 We conclude that the trial court did not abuse its discretion

in admitting this evidence.




      9 At a pretrial hearing on the similar transaction evidence, the State
represented that an indictment of Harris for this incident was “open”; a brief
filed by Harris shortly after that hearing stated that he was still under
indictment on charges of armed robbery and aggravated assault in that matter.
                                     23
     Under the old Evidence Code, evidence of similar crimes or

transactions was admissible for a variety of purposes, including to

show knowledge, common design, modus operandi, motive, intent,

good or bad faith, bent of mind, plan, scheme, course of conduct,

identity, or other matters dependent upon a person’s state of mind.

See Norman v. State, 303 Ga. 635, 639 (3) (814 SE2d 401) (2018). To

be admissible, the trial court first had to determine that the State

had shown that: (1) the evidence was admissible for a proper

purpose; (2) there was sufficient evidence that the accused

committed the acts in question; and (3) there was sufficient

connection or similarity between the independent offenses or acts

and the crime charged. See Pareja v. State, 286 Ga. 117, 119 (686

SE2d 232) (2009). “Ultimately, these guidelines and restrictions

present[ed] the mechanism by which [the trial court could]

determine whether the probative value of the similar transaction

evidence outweigh[ed] its prejudicial impact upon the defendant.”




                                24
Id. 10 We review the trial court’s factual findings as to whether the

State satisfied the three-prong test stated above only for clear error,

and we review the ultimate decision to admit the evidence for an

abuse of discretion. See Reed v. State, 291 Ga. 10, 13-14 (3) (727

SE2d 112) (2012).

      Here, the trial court determined in a pretrial order that the

evidence of the prior armed robbery and aggravated assault of the

delivery man was admissible to show “course of conduct, motive,

intent and lack of mistake[.]” The court also found that the State

had presented sufficient evidence that Harris committed the prior

acts and that there was sufficient similarity between the prior acts

and the charges in this case. The court gave a limiting instruction

regarding the evidence at trial.

      On appeal, Harris explicitly challenges the State’s ability to



      10 “Prior to the enactment of the new [E]vidence [C]ode, Georgia had no
direct statutory equivalent to [Federal] Rule [of Evidence] 403, but case law on
the issue generally required that a trial court merely balance the probative
value of evidence with its prejudicial effect without requiring that the objecting
party establish substantial prejudice.” Williams v. State, 328 Ga. App. 876, 879
(1) & n.12 (763 SE2d 261) (2014) (citing a Georgia evidence treatise and
Georgia Court of Appeals case law).
                                       25
satisfy only the requirements that there was sufficient evidence that

he committed the prior acts and that they were sufficiently similar

to the charged crimes; he does not argue that the evidence was not

relevant for a proper purpose, although he also argues that its

prejudicial effect “outweighed any minimal probative value this

evidence actually had[.]” Indeed, because the prior incident also

involved an armed robbery and aggravated assault, the evidence

was relevant to show that Harris had the requisite intent to commit

attempted armed robbery and aggravated assault, some of the

offenses charged here. See OCGA § 16-4-1 (1968) (offense of criminal

attempt includes element that the person have intent to commit the

specific crime); Lucky v. State, 286 Ga. 478, 482 (2) (689 SE2d 825)

(2010) (intent to rob is element of armed robbery).

     We conclude that there was sufficient evidence for the trial

court to have determined that Harris committed the prior acts. A

detective testified in a pretrial hearing and at Harris’s trial in this

case that the pizza delivery man had identified Harris as one of the

two people who assaulted and robbed him. The detective specified in

                                  26
the pretrial hearing that the victim had identified Harris as the one

who had brandished a gun. In his pretrial and trial testimony,

Harris’s co-defendant in the prosecution stemming from the incident

tried to downplay Harris’s involvement, and claimed at the pretrial

hearing that neither man had a gun. But another witness testified

at trial that she saw Harris running from the scene of the earlier

crime with the other assailant. And the detective testified pretrial

and at trial that he found Harris hiding with the co-defendant in an

apartment where multiple guns were located. The detective testified

that the co-defendant identified one of the guns as having been used

in the assault on the delivery man. When confronted by police,

Harris acknowledged being present for the incident but claimed he

merely picked up money off the ground.

     In considering the strength of the State’s case here in the prior

appeal, we noted several similarities between this case and the

robbery of the pizza delivery man:

     This prior armed robbery involved a co-defendant, a .380
     caliber handgun, and a physical attack on the victim.
     Moreover, after committing that crime, Harris and his co-

                                 27
     defendant fled from the scene on foot, hid from police and,
     when they were eventually caught, Harris claimed mere
     presence and blamed the entire crime on his counterpart
     — the same theory Harris presented to the jury in this
     case.

Harris, 301 Ga. at 239 (2).

     As for the ultimate balancing of whether the probative value of

the similar transaction evidence outweighed its prejudicial impact,

the evidence had particular probative value in that Harris claimed

that he was merely present for the shooting, had no idea what Ellis

was planning, and did not intend to rob Anim. See Thomas v. State,

239 Ga. 734, 738-739 (5) (238 SE2d 888) (1977) (prior shooting was

relevant to rebut defendant’s “contended innocent intention” of self-

defense); Hargrove v. State, 202 Ga. App. 854, 856 (1) (415 SE2d 708)

(1992) (prior armed robberies were relevant for showing intent

because they “tended to eliminate the possibility that [the

defendant] was not a participant in the [armed robbery of a bar] but

merely a patron in the bar”); cf. Hood v. State, 309 Ga. 493, 501 (2)

(847 SE2d 172) (2020) (under current Evidence Code, other-acts

evidence had high probative value where appellant’s defense was

                                 28
that she was not aware that others planned to rob the victims and

had no intent to participate in the crimes with them). We conclude

that the trial court did not abuse its discretion in admitting evidence

of the similar transaction. 11

      Judgment affirmed. All the Justices concur.




      11 Harris also alleges that the cumulative harm of the trial court’s errors
and cumulative prejudicial effect of trial counsel’s deficient performance
require reversal. See Lane, 308 Ga. at 14 (1). But we have concluded that
Harris’s claims of ineffective assistance of counsel are waived. Of the claims of
trial court error at trial that he raises, we conclude that only one of those has
any possible merit, and any error was harmless. That possible error involves
the same evidence — text messages — as to which we pretermitted the issue
of deficient performance in our prior opinion in this case. Thus, there is nothing
to consider cumulatively with the harm from the text messages, and this claim
fails.
                                       29